Citation Nr: 0434470	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  01-08 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a headache 
disability.

3.  Entitlement to service connection for disability 
manifested by dizzy spells.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1975 to October 1975, and on active duty from July 1976 
to November 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 decision.  The veteran filed a notice of 
disagreement in June 2001, the RO issued a statement of the 
case in September 2001, and the veteran perfected his appeal 
in October 2001.  The Board remanded this case in July 2003, 
and it has been advanced on appeal.


FINDINGS OF FACT

1.  The veteran had defective vision, diagnosed as 
anisometropia and amblyopia, prior to his entry into ACDUTRA 
in June 1975.  

2.  Anisometropia is a refractive error of the eye.

3.  The veteran's amblyopia has not been shown to have been 
aggravated during either period of his military service, and 
competent evidence has not been presented which establishes 
that he has any other visual disability related to service.
 
4.  Competent evidence has not been presented establishing 
that the veteran has a headache disability which is related 
to service.

5.  Competent evidence has not been presented establishing 
that the veteran has a disability manifested by dizzy spells 
which is related to service.

6.  Hypertension was not shown during the veteran's military 
service or for many years later, and was not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  Service connection for anisometropia is denied as a 
matter of law, as it is a refractive error of the eye and 
therefore not a disability for VA compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  A right eye disability other than anisometropia was not 
incurred in or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A headache disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  A disability manifested by dizzy spells was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in October 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a January 2004 supplemental statement of the case, the RO 
again denied the veteran's claims.    

During the course of this appeal, the veteran was also sent 
notice of a rating decision, a statement of the case, 
supplemental statements of the case, and other letters 
concerning attempts to obtain evidence.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  

During the course of this appeal, RO obtained and reviewed 
service, private, and VA medical records, as well as written 
statements from the veteran and other lay persons.  The Board 
is satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. §  
5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

A local hearing was held in January 2002 and in March 2003, a 
videoconference hearing was held before the undersigned, who 
is rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002).  The 
transcripts of both hearings were associated with the claims 
file and reviewed by the Board.

The veteran underwent thorough VA examinations in December 
2003.  The reports of these examinations were carefully 
reviewed by the Board.  VA has made a reasonable effort to 
have the veteran examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The applicable duties to notify and assist 
have been substantially met by VA and there are no areas in 
which further development may be fruitful.  

B.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training. 38 U.S.C.A. § 101(24).  Service 
connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

1.  Right eye disability

In November 2000, the veteran filed a claim for service 
connection for a right eye disability, indicating that he had 
been hit in the right eye during service.  In January 2001, 
he submitted fifteen lay statements from friends and family 
members, who essentially indicated that he had had long-
standing vision and eye disabilities.

Service medical records from his period of ACDUTRA reflect 
that at a June 1975 optometric examination, he was found to 
have unaided visual acuity for distance of 20/60-1 on the 
right and 20/25-3 on the left.  Ophthalmoscopy examination 
was negative, although he was diagnosed as having 
anisometropia and amblyopia.  A June 1975 physical profile 
record noted permanent physical restrictions due to decreased 
vision and lack of clear right eye vision.  A July 1975 
optometric examination report noted complaints of poor vision 
in the right eye.  Unaided visual acuity for distance vision 
was 20/60-1 on the right and 20/25 on the left, and he was 
diagnosed as having decreased vision in the right eye.  It 
was also noted that he had a profile for this condition and 
that no prescription was required.  An October 1975 
examination revealed uncorrected distance vision acuity of 
20/50 on the right and 20/25 on the left.  

In June 1976, the veteran was ordered to active duty, 
effective June 12, 1976.  An eye examination performed on 
July 13, 1976, noted unaided visual acuity of 20/30 on the 
right and 20/20 on the left.  He was diagnosed as having 
amblyopia of the right eye.  In conjunction with an October 
1976 examination, he denied any history of eye trouble or 
head injury.  Examination revealed uncorrected distance 
vision acuity of 20/30 on the right and 20/20 on the left.  

Following a private March 1995 eye examination, the veteran 
was diagnosed as having right eye amblyopia.  At a January 
2002 local hearing, he testified that he had had an eye 
disability prior to beginning military service and that he 
was struck in the right eye with a pogo stick during basic 
training.  He said that his eyes were bothered after he went 
through a gas chamber training exercise, and that he sought 
treatment for this.  He said that his vision was currently 
worsening, but that he had been told that glasses would not 
help.  

The veteran complained of poor vision at an April 2002 VA eye 
examination.  Uncorrected visual acuity was 20/400 on the 
right and 20/50 on the left.  The VA examiner noted that an 
intravenous fluorescein angiography found no retina-related 
cause for the veteran's decreased right eye vision.  The 
impression was amblyopia of the right eye due to 
anisometropia.  The VA examiner opined that extensive 
evaluation had not revealed any other cause for the veteran's 
right eye visual impairment, other than anisometropic 
amblyopia.  The VA examiner further noted that the veteran 
probably had had a lazy eye all of his life, never wore 
glasses as a child, and did not notice the problem until he 
was struck in the eye.  

In an October 2002 letter, a physician with the Central 
Arkansas Veterans Healthcare System noted that he had treated 
the veteran three times since September 2001 and that the 
veteran had undergone a variety of tests to identify the 
cause of the diminished right eye vision.  The physician 
noted that all of these tests had been normal, and further 
stated as follows:

[W]e have not identified any disease in 
the retina or the optic nerve behind your 
eye to explain your visual loss.  
However, you should have been wearing 
glasses from a very young age to treat a 
problem with the power of the eye 
(anisometropia).  Not being treated with 
glasses if you have anisometropia can 
lead to permanent loss of vision because 
the appropriate parts of the brain do not 
develop properly.  This condition, 
amblyopia, is due to the fact that the 
right eye has always had blurry vision, 
and the brain has now lost the ability to 
improve that blurriness, even if 
appropriate glasses are used for the eye.  
The final diagnosis [is] that you have . 
. . anisometropic amblyopia.  

At the March 2003 Board hearing, the veteran testified that 
his right eye was injured after being struck with a pugil 
stick during training in June 1975.  He reported that he did 
not seek treatment for this injury until approximately one 
week later, and he denied any follow-up treatment.  Following 
his discharge from the service, he reported first seeing an 
eye doctor in 1994 or 1995.  The veteran's friend testified 
that he had served at the same base as the veteran at the 
time of his alleged eye injury.  The friend noted while he 
did not actually witness the injury, he did see that the 
veteran's right eye was red and puffy in the days thereafter.  

A November 2003 private treatment report noted that the 
veteran was seeking a second opinion regarding his decreased 
right eye vision.  The report noted his narrative history of 
an injury to his right eye after being struck by a stick in 
1975.  The report concluded with diagnoses of presbyopia, 
hyperopia, and decreased vision of the right eye of unknown 
etiology.  

At a November 2003 VA examination, a VA physician (who noted 
that he had reviewed the claims folder) diagnosed the veteran 
as having decreased vision of both eyes of unknown etiology, 
possibly secondary to indirect traumatic optic neuropathy of 
both eyes.  

To the extent the veteran is seeking service connection for 
anisometropia, the Board notes that this condition is defined 
as a difference in the refractive power of the two eyes.  
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  
Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, service connection 
for anisometropia is precluded as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426(1994).

The service medical records do reflect that the veteran was 
(in part) noted to have amblyopia on entrance to ACDUTRA in 
June 1975.  Amblyopia means dimness of vision without 
detectable organic lesion of the eye, and it accompanies a 
variety of other conditions.  Dorland's Illustrated Medical 
Dictionary 53 (28th ed. 1994).  While the Board acknowledges 
this preexisting condition, the preponderance of the evidence 
fails to show that there was an increase in the disability 
during service.  As detailed above, his June 1975 optometric 
examination noted unaided visual acuity of the right eye for 
distance vision of 20/60-1.  Subsequent inservice eye 
examinations, performed in July 1976 and in October 1976, 
noted unaided visual acuity for distance vision in the right 
eye of 20/30 (actually reflecting an improvement of right eye 
vision).  Service medical records are silent as to any 
complaints of an injury to the right eye or head.  In fact, 
on his October 1976 medical history report, the veteran 
denied any history of eye trouble or head injury.  In any 
case, there simply is no objective evidence that the 
veteran's right eye vision actually worsened during service.  
Therefore, service connection for any in-service aggravation 
of a pre-existing right eye condition is not warranted.   

Finally, to the extent the veteran is seeking service 
connection for presbyopia, hyperopia, or any other right eye 
disability, service connection must also be denied for such a 
disability.  None of the submitted private or VA medical 
records reflect that a health care professional has related 
any current right eye disability to service.  While the 
veteran himself has contended that he currently has a right 
eye disability which either began in or was aggravated during 
service, as a layman he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a right eye disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Headaches and dizzy spells

Service medical records are completely negative for any 
complaints or treatment for either headaches or dizziness.  
In fact, on an October 1976 medical history report, he denied 
having any history of headaches, dizziness, or fainting 
spells.  

At a January 2002 local hearing, the veteran testified that 
he first started having headaches approximately a year after 
he left the service, and that he had had them ever since 
then.  He also testified that he started having dizzy spells 
after being struck in the head during service.  He denied 
seeking or receiving any treatment for these conditions 
during service, but did report treatment for these conditions 
within his first post-service year.  He indicated that he 
first sought treatment for these conditions at VA in the 
1990s.  

During an October 2002 outpatient treatment, the veteran 
reported a 10-year history of headaches.  He complained of 
current daily headaches, with a severe headache once every 
two to three weeks.  An addendum to this treatment report, 
also dated in October 2002, noted that the veteran had 
tension headaches that were likely exaggerated by chronic, 
daily use of pain medication.  Neurological examination was 
normal.  It was recommended that he be taken off pain 
medications.  

At the March 2003 Board hearing, the veteran testified that 
he first started having headaches back in the eighties, and 
that his dizzy spells began shortly after his headaches.  A 
November 2003 CT scan of the brain, without contrast, 
revealed an ill-defined soft tissue density in the left 
parasellar region with involvement of cavernous sinus, 
worrisome for meningioma.  

At a December 2003 VA neurological examination, the veteran 
again reported having a history of headaches beginning 
sometime after his discharge from service (although he could 
not identify the year).  He reported in-service treatment for 
an injury to his right eye, but denied any treatment for a 
head injury.  He indicated that he currently had daily 
headaches and dizziness.  Examination revealed intact cranial 
nerve function II-XII and no cerebellar deficits.  The 
veteran was diagnosed as having chronic tension headaches.  

The VA examiner further stated that there was no 
documentation of a head injury or neurological condition 
during service, and that the veteran believed he was wearing 
a helmet and mask when his right eye was injured.  The 
examiner also noted that the veteran's recent CT scan did not 
demonstrate any structural damage to the skull or previous 
head injury.  Thus, the examiner opined that it was not 
likely that the veteran's chronic tension headaches and dizzy 
spells were of a post concussion-type injury (since the 
veteran had apparently been wearing a helmet).  

In this case there is simply no medical evidence providing 
any connection between service and the veteran's current 
complaints of headaches or dizzy spells.  The service medical 
records do not document any injury to the head and by his own 
admission, the veteran did not begin having headaches or 
dizzy spells until years after discharge.  Furthermore, the 
VA examiner in December 2003 specifically concluded that any 
current headache or dizzy spell disability was not likely to 
be a post-concussion type of injury.  

While the veteran has stated his belief that he currently has 
headaches and dizzy spells which are related to service, he 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The preponderance of the 
evidence is against a finding that any headaches or 
disability manifested by dizzy spells was incurred in or 
aggravated by service.  Accordingly, service connection for 
these disabilities is not warranted.  38 U.S.C.A. § 5107.  

3.  Hypertension

Hypertension means high arterial blood pressure.  According 
to some medical authorities, the threshold for hypertension 
is a systolic pressure of 140 and a diastolic pressure of 90 
(140/90).  Dorland's Illustrated Medical Dictionary 801(28th 
ed. 1994). 

An October 1975 examination revealed blood pressure of 
130/94.  An October 1976 physical examination revealed blood 
pressure of 120/80.  On a contemporaneous medical history 
form, the veteran denied having any high blood pressure.

A January 1998 treatment report noted that the veteran had a 
history of hypertension.  A March 1998 treatment report noted 
a blood pressure reading of 152/88.  The examiner diagnosed 
the veteran as having hypertension which needed better 
control.  

At the January 2002 local hearing, the veteran testified that 
he started having hypertension after being struck in the head 
during service.  He denied seeking or receiving any treatment 
for this condition during service, but did report treatment 
within his first post-service year.  He indicated that he 
first sought treatment for this condition at VA in the 1990s.  

At the March 2003 Board hearing, the veteran testified that 
he was first diagnosed with hypertension in the early 
eighties.  

At a December 2003 VA hypertension examination, he reported a 
history of hypertension beginning in the 1980s.  Examination 
revealed blood pressure readings ranging from 108/70 to 
140/80.  He was diagnosed as having essential hypertension, 
not related to military service.  The VA examiner noted that 
he had reviewed the veteran's military records, and that 
there was no documentation of hypertension by diagnosis or 
treatment.  The VA examiner further stated as follows: 

One isolated mild elevation of the 
diastolic pressure to 94 does not meet 
the diagnostic criteria for hypertension.  
There is no rationale for the eye injury 
to have caused hypertension to occur 
several years later.  It is not likely 
that the hypertension is related to the 
Military service or the eye injury during 
Military service.

Particularly in light of this opinion, the weight of the 
credible evidence clearly demonstrates that the veteran's 
hypertension began years after service and was not caused by 
any incident of service.  While the veteran himself has 
contended that he currently has hypertension which began in 
service, as a layman he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for a right eye disability is denied.

Service connection for headaches is denied.

Service connection for a disability manifested by dizzy 
spells is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	D. A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



